DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

Drawings
The drawings were received on 28 August 2020.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112, Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:



Claims 1-3, 7-12, 14, 16, 19, 20, 22, 26, 27, 29, 30, 34, and 45 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As set forth in Cephalon Inc. v. Watson Pharmaceuticals Inc. 105 USPQ2d 1817, 1821 (CAFC, 2013):
To satisfy section 112 of the 1952 Patent Act, the specification must enable a person of ordinary skill in the art to make and use the invention. 35 U.S.C. § 112, ¶1. This requirement is met when at the time of filing the application one skilled in the art, having read the specification, could practice the invention without “undue experimentation.” In re Wands, 858 F.2d 731, 736-37 [8 USPQ2d 1400] (Fed. Cir. 1988). Whether undue experimentation is required “is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 940 [94 USPQ2d 1823] (Fed. Cir. 2010) (citing Wands, 858 F.2d at 737).

The following factors may be considered when determining if a disclosure requires undue experimentation:
(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

Wands, 858 F.2d at 737 (“Wands factors”); Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372 [52 USPQ2d 1129] (Fed. Cir. 1999) (“The Wands factors, when applied from the proper temporal perspective … are a useful methodology for determining enablement….”). These factors while illustrative are not mandatory. Enzo Biochem, Inc., 188 F.3d at 1371. What is relevant depends on the facts, and although experimentation must not be undue, a reasonable amount of routine experimentation required to practice a Id. The burden of proof here is on Watson to show that the Khankari patents are invalid for lack of enablement by clear and convincing evidence. See Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1281 [84 USPQ2d 1109] (Fed. Cir. 2007).

It is noted that claims drawn to an asserted pioneering invention are not entitled to a lesser showing of enablement. In support of this position, attention is directed to Plant Genetic Systems N. V. v. DeKalb Genetics Corp. 65 USPQ2d 1452 (Fed. Cir. 2003), which states at 1456:

Regarding PGS' extensive citation of statements from Hogan [In re Hogan, 559 F.2d 595, 604 [194 USPQ 527] (CCPA 1977)] such as that pioneering inventions “deserve broad claims to the broad concept,” id. at 606, we conclude that they are taken out of context and thus unconvincing. As the concurrence in Hogan pointed out, these statements are “extended dicta.” Id. at 610. We do not need to address all of the insightful comments made by the concurring judge; it is sufficient for the present case that we hold the district court did not err in not applying Hogan‘s dicta to its enablement analysis.

PGS also cites Hormone Research Foundation Inc. v. Genentech, Inc., 904 F.2d 1558, 1568 [15 USPQ2d 1039] (Fed. Cir. 1990), for its proposition that “a rigid application of the enablement requirement cannot be permitted to destroy the incentives in our patent system that encourage the early disclosure of pioneering inventions.” In Hormone Research, the enablement challenge focused on the lack of disclosure regarding how to make the compound as later produced with higher purity and potency. This court vacated a summary judgment of non-enablement because, inter alia, it was not clear from the record whether the technology of making the compound of higher purity and potency existed at the time the application was filed, and therefore, “[f]urther factual developments as to the state of the art at the date of the application … [were] required.” Id. at 1568-69.

Again, PGS relies on dicta from Hormone Research but ignores the holding of the case. In both Hogan and Hormone Research, which relied on Hogan, compounds having better qualities did not seem to be in existence on the date when the patent applications were filed, but the claims (albeit with a narrower scope) might be nevertheless enabled in view of the state of the art then existing. In the present case, PGS does not allege that monocots or stably transformed monocot cells were not in existence in 1987 or that the cell claims were enabled in 1987 under the standard enablement analysis. Instead, PGS attempts to use the dicta from Hogan and Hormone Research to expand the coverage of claims, yet create a new, lower standard of enablement.

We conclude that the law does not support PGS' assertion that the ′236 patent is entitled to both a broad scope of coverage and a lower standard of enablement. The extended Hogan and related cases is misplaced.  (Emphasis added)

The nature of the invention
Claims 1 and 45 are the only independent claims pending, and both are to a “method for detecting the presence of a target nucleic acid of defined sequence in a sample.
Using claim 1 as an example, it is noted that claim 1 requires “contacting said sample with: i. a first oligonucleotide probe; and ii. a nicking agent”.  
The breadth of the claims
As can be seen in claim 25, the “sample” can take a variety of forms.

    PNG
    media_image2.png
    130
    608
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    108
    598
    media_image3.png
    Greyscale

As evidenced above in claims 29 and 30, the sample can be from a human, and can involve the detection of bacterial and viral sequences.  The fact that the sample can encompass the detection of bacteria associated with humans is deemed to encompass the detection of the 105 new species of bacteria reported by Forster et al. (“A human gut bacterial genome and culture collection for improved metagenomic analyses”, Nature Biotechnology, Vol. 37, February 2019, 186-12.).  The fact that the sample can be “a nasal or nasopharyngeal swab or aspirate”, and the target nucleic acid is derived from a virus, is deemed to fairly encompass the detection of the nucleotide sequence of the virus responsible for the COVID-19 pandemic, which Microbiology, Volume 9, Issue 11, 12 March 2020).
In addition to the above, the claimed method has been construed as encompassing the detection and identification of those genetic risk factors for severe COVID-19 in the human genome, and which had been inherited from Neanderthals, and which were unknown until the publication by Zeberg et al., which is more than 5 years post applicant’s priority date.  (Zeberg et al., “The major genetic risk factor for severe COVID-19 is inherited from Neanderthals”, Nature, 30 September 2020.)

Applicant, at page 25, last paragraph, bridging to page 26 of the as-filed disclosure asserts:
       Detection of target nucleic acid may be used for the diagnosis, prognosis or monitoring of disease or a diseased state such as an infectious disease, including but not limited to HIV, influenza, RSV, Rhinovirus, norovirus, tuberculosis, HPV, meningitis, hepatitis, MRSA, Ebola, Clostridium difficile, Epstein-Barr virus, malaria, plague, polio, chlamydia, herpes, gonorrhoea, measles, mumps, rubella, cholera or smallpox, or cancer, including but not limited to colorectal cancer, lung cancer, breast cancer, pancreatic cancer, prostate cancer, liver cancer, bladder cancer, leukaemia, esophageal cancer, ovarian cancer, kidney cancer, stomach cancer or melanoma, or in the fields of human genetic testing, prenatal testing, blood contamination screening, pharmacogenetics or pharmacokinetics.

       The presence of two or more different target nucleic acids of defined sequence may be detected in the same sample. 


As seen at page 20, fourth paragraph, of the disclosure, the methods can encompass in situ hybridization.  At page 25, first paragraph, applicant asserts that the “human or animal samples [can be] derived from any form of tissue biopsy”.  

In view of the above showing, it stands to reason that the mere act of “contacting the sample” with probes and nicking agent, when the “sample” is intact tissue, the probes would not come into contact with the nucleic acid in the cells, much less be able to hybridize to any target contained therein.
In addition to the above, it is noted that the first, second and third oligonucleotide probes are “capable of sequence specific hybridization”, but the claimed method does not recite any step whereby any hybridization occurs, much less “sequence specific hybridization”.  Assuming arguendo, that the cells of the tissue had been treated such that the probes could enter, the claims do not require that one employ only those conditions whereby the probes only hybridize to the intended target for depending upon stringency of the hybridization conditions, the probes, which may be capable of sequence specific hybridization, would be able to bind non-specifically to non-target sequences.
In addition to the above, it is noted that claim 3 specifies that “at least one of the oligonucleotide probes is attached to a solid material”. With the probes bound to a solid material, it stands to reason that the probes would not be capable of entering the cytoplasm of any cell, much less bind specifically to any target sequences that may be present therein.
As seen in claim 10, “the presence of the probe fragment(s) in step (e) is detected by nucleic acid lateral flow.”  It stands to reason that if the probes are within a cell, or multiple cells in a tissue biopsy, and that they are fragmented therein, they would not be capable of lateral flow, and as such, they would not be detected.
As seen in claim 14, “the level of the target nucleic acid in said sample is quantified in step (e).”  A review of the disclosure fails to find where applicant has enabled such a step when 

The quantity of experimentation necessary
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  
As evidenced above, the claimed method has been construed as encompassing the detection of the coronavirus responsible for the COVID-19 pandemic, which was unknown for nearly 5 years post effective filing date.  Likewise, the claimed method has been construed as encompassing the detection of each of the 105 new bacterial species reported in 2019 by Forster et al., in 2019, which was some four years post effective filing date.
The aspect of having to work for several years just to enable these aspects is deemed to constitute undue experimentation.

The amount of direction or guidance presented, 
The amount of guidance provided is limited, generally prophetic, and not commensurate with the scope of the claims.
The disclosure has been found to comprise a Sequence Listing that comprises some 31 DNA sequences; however, all of the sequences are identified as being an “Artificial Sequence”.  The disclosure has not been found to teach any sequence, be it DNA or RNA, that occurs in any 
Attention is directed to MPEP 2163 I B [R-07.2015]:

A claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may also be subject to rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, para. 1, as not enabling, or under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, para. 2. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); and In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968). See also MPEP § 2172.01


The presence or absence of working examples
The disclosure has been found to comprise some four examples-
“Example 1”, pp. 29-37;
“Example 2”, pp. 37-43;
“Example 3”, pp. 43-48; and 
“Example 4”, pp. 48-49.

The state of the prior art
As set forth in Carrico, (US Patent 5,200,313) the extent and specificity of hybridization is affected by the following principal conditions:
	1.  The purity of the nucleic acid preparation.
	2.  Base compositions of the probe - G-C base pairs will exhibit greater thermal stability than A-T or A-U base pairs.  Thus, hybridizations involving higher G-C content will be stable at higher temperatures.
	3.  Length of homologous base sequences- Any short sequence of bases (e.g., less than 6 bases), has a high degree of probability of being present in many nucleic acids.  
	4.  Ionic strength- The rate of reannealing increases as the ionic strength of the incubation solution increases.  Thermal stability of hybrids also increases.
	5.  Incubation temperature- Optimal reannealing occurs at a temperature about 25  - 30 [Symbol font/0xB0]C below the melting temperature for a given duplex.  Incubation at temperatures significantly below the optimum allows less related base sequences to hybridize.
	6.  Nucleic acid concentration and incubation time- Normally, to drive the reaction towards hybridization, one of the hybridizable sample nucleic acid or probe nucleic acid will be present in excess, usually 100 fold excess or greater.
	7.  Denaturing reagents- The presence of hydrogen bond-disrupting agents, such as formaldehyde and urea, increases the stringency of hybridization.
	8.  Incubation- The longer the incubation time, the more complete will be the hybridization.
	9.  Volume exclusion agents- The presence of these agents, as exemplified by dextran and dextran sulfate, are thought to increase the effective concentrations of the hybridizing elements thereby increasing the rate of resulting hybridizations.
          10.  Further, subjecting the resultant hybridization product to repeated washes or rinses in heated solutions will remove non-hybridized probe.  The use of solutions of decreasing ionic strength, and increasing temperature, e.g., 0.1X SSC for 30 minutes at 65 °C, will, with increasing effectiveness, remove non-fully complementary hybridization products.
The predictability or unpredictability of the art
The nucleotide sequence for any segment of any gene found in any bacteria, virus, or other organism is highly unpredictable.
As noted in In re Fisher 166 USPQ 18 (CCPA, 1970):
 In cases involving predictable factors, such as that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.

Attention is also directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273 (Fed. Cir. June 2013):

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).

Our cases have described limits on permissible experimentation in the context of enablement. For example, in ALZA Corp. v. Andrx Pharmaceuticals, LLC, we affirmed a judgment of nonenablement where the specification provided “only a starting point, a direction for further research.” 603 F.3d 935, 941 [94 USPQ2d 1823] (Fed. Cir. 2010) (internal quotation omitted). We concluded that one of ordinary skill “would have been required to engage in an iterative, trial-and-error process to practice the claimed invention even with the help of the … specification.” Id. at 943. In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.

Here, the specification similarly discloses only a starting point for further iterative research in an unpredictable and poorly understood field. Synthesizing candidate compounds derived from sirolimus could, itself, require a complicated and lengthy series of experiments in synthetic organic chemistry. Even putting the challenges of synthesis aside, one of ordinary skill would need to assay each of at least tens of thousands of candidates. Wyeth's expert conceded that it would take technicians weeks to complete each of these assays. The specification offers no guidance or predictions about particular substitutions that might preserve the immunosuppressive and antirestenotic effects observed in sirolimus. The resulting need to engage in a systematic screening process for each of the many rapamycin candidate compounds is excessive experimentation. We thus hold that there is no genuine dispute that practicing the full scope of the claims, measured at the filing date, required undue experimentation.


In view of the breadth of scope clamed, the limited guidance provided, the unpredictable nature of the art to which the claimed invention is directed, and in the absence of convincing evidence to the contrary, the claims are deemed to be non-enabled by the disclosure.  Therefore, claims 1-3, 7-12, 14, 16, 19, 20, 22, 26, 27, 29, 30, 34, and 45 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Response to argument
At pages 9-13 of the response of 16 February 2021, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the enablement requirement. At page 11 of the response said representative asserts:
Moreover, the pending claims are not drawn to determining sequences of nucleic acids of targets and probes in any sample, but to methods of detecting the presence of a target nucleic acid of defined sequence in a sample by contacting the sample with a first oligonucleotide probe and a nicking agent, followed several additional steps, as recited fully in claim 1, which allows for the detection of the presence of the target nucleic acid in the sample. The presently claimed methods are fully enabled because one practicing the scope of the claimed subject matter does not require the knowledge of the nucleic acid sequences of every organism. One would not practice the claimed method if one did not have a particular nucleic acid sequence of interest to detect.  Rather, one practicing the presently claimed methods would already have a particular nucleic acid sequence one wishes to detect the presence of in a sample, thereby eliminating the need for sequencing of any other template sequence, let alone determining the nucleotide sequence for each and every organism, as the Examiner alleges. Indeed, the actual quantity of experimentation necessary is minimal despite the novel combination of probes and agents used to carry out the claimed methods.

The size of the genus is, therefore, irrelevant as the Specification conveys to those skilled in the art how the method functions in relationship to the genus…  Further, the basic composition of nucleic acids does not change regardless of the source or sequence of the nucleic acid. Nucleic acid hybridization relies on the hybridization of A to T or U and G to C, whatever the nucleic acid is (DNA, RNA, mRNA, rRNA, microRNA, siRNA, etc.). Even the Specification states, “‘Sequence specific hybridisation’ refers to the ability of an oligonucleotide probe to bind to a target nucleic acid or a probe fragment by virtue of the hydrogen bond base pairing between complementary bases in the sequence of each nucleic acid.  (Emphasis in original)

The above argument has been considered and have not been found persuasive.  While argument has been presented that “one practicing the presently claimed methods would already have a particular nucleic acid sequence one wishes to detect the presence of in a sample, thereby eliminating the need for sequencing of any other template sequence”, the response has not been found to teach that the skilled artisans would be able to identify the full scope of target molecules such that the full scope of the claimed invention could be practiced in a time span that would not constitute undue experimentation.  The fact that the method encompasses the detection of viral sequences not identified until some 5 years post priority date is deemed to constitute evidence of undue experimentation.
As noted above, it is applicant, not the public, that is required to enable the full scope of the claimed invention.  While argument has been presented that the basic composition of nucleic acids does not change, it is noted with particularity that not all nucleic acids have utility under 35 USC 101.
While argument has been presented that the binding relationship of nucleic acids is well known and predictable, it is noted that the claimed method fairly encompasses the detection of “a target nucleic acid” which does not exhibit the traditional A to T, and C to G binding.  In support of this position, attention is directed to the article by Gabbatiss et al. (“New form of DNA discovered inside living human cells”, The Independent, 24 April 2018, pp. 1-3.).  As stated therein:
A conventional strand of DNA is made up of "base pairings". The building blocks of the double helix are substances called bases - adenine, thymine, cytosine and guanine. 

Generally speaking, the structure of the molecule comes from adenine binding with thymine and cytosine binding with guanine, but this is not the case with the i-motif.

"The i-motif is a four-stranded 'knot' of DNA," said Professor Marcel Dinger, the study's other co-leader. "In the knot structure, C [cytosine] letters on the same strand of DNA bind to each other - so this is very different from a double helix, where 'letters' on opposite strands recognise each other, and where Cs bind to Gs [guanines].”  (Emphasis added)

The disclosure has not been found to acknowledge the formation of the i-motif, much less disclose probes that would enable one to reproducibly detect the four-strand structure that is produced from a single strand.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-3, 7-12, 14, 16, 19, 20, 22, 26, 27, 29, 30, 34, and 45 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-12, 14, 16, 19, 20, 22, 26, 27, 29, 30, 34, and 45 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

Attention is also set directed to MPEP 2161.01 [R-10.2019], wherein is stated:
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

As set forth in Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993):
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers' attempt to distinguish Amgen therefore is incorrect. We also reject Fiers' argument that the existence of a workable method for preparing a DNA establishes conception of that material.  (Emphasis added)

Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties...

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be inventors would file patent applications before they had made their inventions and before they could describe them.  That is not consistent with the statute or the policy behind the statute, which is to promote disclosure of inventions.


As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 

***

In Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F.3d at 968. We concluded that “[a] claim does not become more descriptive by its repetition, or its longevity.” Id. at 969.

***

The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts.

Attention is also directed to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement [R-10.2019], at part II iii):
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  (Emphasis added)


Rationale.
In applying the guidance as set forth in the Guidelines, including the decisions in Fiers and Lilly, it is noted that applicant is claiming a “method for detecting the presence of a target nucleic acid of defined sequence in a sample.
For convenience, claims 29, 30, and 34 are reproduced below.

    PNG
    media_image4.png
    259
    607
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    206
    597
    media_image5.png
    Greyscale

Applicant, at page 5 of the disclosure, asserts:
The target nucleic acid may be single-stranded RNA, including single-stranded
RNA derived from double-stranded RNA following disassociation of the two strands such as by heat denaturation or derived from DNA by transcription.

As evidenced above, the sample can come from a variety of sources, and that the target nucleic acid can be that found in any “infectious disease” or cancer, and that the target nucleic acid ca be either RNA or DNA.  
As evidenced above in claims 29 and 30, the sample can be from a human, and can involve the detection of bacterial and viral sequences.  The fact that the sample can encompass the detection of bacteria associated with humans is deemed to encompass the detection of the 105 new species of bacteria reported by Forster et al. (“A human gut bacterial genome and culture collection for improved metagenomic analyses”, Nature Biotechnology, Vol. 37, February 2019, 186-12.).  The fact that the sample can be “a nasal or nasopharyngeal swab or aspirate”, and the target nucleic acid is derived from a virus, is deemed to fairly encompass the detection of the nucleotide sequence of the virus responsible for the COVID-19 pandemic, which was not known until 2020, nearly five years post applicant’s effective filing date.  (Sah et al., “Complete Genome Sequence of a 2019 Novel Coronavirus (SARS-CoV-2) Strain Isolated in Nepal” Microbiology, Volume 9, Issue 11, 12 March 2020).
In addition to the above, the claimed method has been construed as encompassing the detection and identification of those genetic risk factors for severe COVID-19 in the human genome, and which had been inherited from Neanderthals, and which were unknown until the publication by Zeberg et al., less than 2 months ago.  (Zeberg et al., “The major genetic risk factor for severe COVID-19 is inherited from Neanderthals”, Nature, 30 September 2020.)

Applicant, at page 25, last paragraph, bridging to page 26 of the as-filed disclosure asserts:
       Detection of target nucleic acid may be used for the diagnosis, prognosis or monitoring of disease or a diseased state such as an infectious disease, including but not 

       The presence of two or more different target nucleic acids of defined sequence may be detected in the same sample. 


As seen at page 20, fourth paragraph, of the disclosure, the methods can encompass in situ hybridization.  At page 25, first paragraph, applicant asserts that the “human or animal samples [can be] derived from any form of tissue biopsy”.  

While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
***


In the present case, a review of the disclosure fails to find where applicant has provided the essential starting materials required to enable the detection of any target sequence as found in any organism.  In support of this position it is noted that the as-filed disclosure does comprise a Sequence Listing; however, each of the 31 sequences provided by applicant are identified as being both DNA and an “Artificial Sequence”.  
As evidenced above, the target can be RNA molecules, however, applicant has not disclosed the nucleotide sequence for the first target that is RNA, much less the nucleotide sequence for any DNA target that occurs in any animal cell, plant cell, bacteria, virus, etc.  Applicant’s non-disclosure of such essential materials, much less a representative number of species of said materials that are encompassed by the generic claimed methods, has not been found to satisfy the written description requirement of 112(a). 

Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the “applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 1-3, 7-12, 14, 16, 19, 20, 22, 26, 27, 29, 30, 34, and 45 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Response to argument
At pages 13-15 of the response applicant’s representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the written description requirement.  At page 15 of the response said representative asserts:
Moreover, it is irrelevant whether the target sequence that occurs in any organism is known. What is relevant, instead, is that the sequence of a target nucleic acid of defined sequence that the person practicing the claimed subject matter intends to detect is known. It must be noted that the claims are not drawn to detecting any nucleic acid, but rather to a target nucleic acid of defined sequence. Thus, in the context of the subject matter disclosed in the Specification, while a target nucleic acid of defined sequence could originate from any source as disclosed in the Specification, one practicing the claimed subject matter would know the sequence of the target nucleic acid of defined sequence which one intends to detect. In other words, so long as the sequence of the target nucleic acid is known, the processes used in the claimed methods are generally applicable irrespective of the source of the target nucleic acid of defined sequence. The information disclosed in the Specification is, therefore, sufficient to convey to those skilled in the art that Applicant was in possession of the claimed methods. In other 

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  Acknowledgement is made of the fact that the claims are to a method and not to a product.  However, it is well settled that in order to satisfy the written description for a method, one must also disclose the molecules required to perform the method.  In support of this position attention is directed to University of Rochester v. G.D. Searle & Co. 68 USPQ2D 1424 (W.D.N.Y. 2003) at 1433 (affirmed; University of Rochester v. G.D. Searle & Co. 69 USPQ2d 1886 (Fed. Cir. 2004)):
Plaintiff also argues that the requirements for written descriptions of claims to chemical compounds are irrelevant to this case because the '850 patent does not claim a compound, but a method of treatment by targeting PGHS-2 activity over PGHS-1 activity. Virtually any compound claim could be transformed into a method claim, however, simply by means of wording the claim in terms of a method of using the compound. With respect to the issue before the Court, then, this is little more than a semantic distinction without a difference. The claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment. It means little to “invent” a method if one does not have possession of a substance that is essential to practicing that method. Without that substance, the claimed invention is more theoretical than real; it is, as defendants argue, akin to “inventing” a cure for cancer by utilizing a substance that attacks and destroys cancer cells while leaving healthy cells alone. Without possession of such a substance, such a “cure” is illusory, and there is no meaningful possession of the method.

Attention is also directed to the decision in Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) 94 USPQ2d 1161, 1175, which teaches:
In accordance with Rochester, the ?516 patent must adequately describe the claimed methods for reducing NF-?B activity, including adequate description of the molecules that Ariad admits are necessary to perform the methods.  (Emphasis added)

While argument is presented that the “one practicing the claimed subject matter would know the sequence of the target nucleic acid of defined sequence which one intends to detect”, 
In view of the above analysis and in the absence of convincing evidence to the contrary claims 1-3, 7-12, 14, 16, 19, 20, 22, 26, 27, 29, 30, 34, and 45 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634